          Case 1:19-cv-03700-RJL Document 20-2 Filed 07/07/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 PAYPAL, INC.,

                     Plaintiff,

          v.                                          Case No. 1:19-CV-03700-RJL

 CONSUMER FINANCIAL PROTECTION
 BUREAU and KATHY KRANINGER, in her
 official capacity as Director of the Consumer
 Financial Protection Bureau,

                     Defendants.


                                      [PROPOSED] ORDER

         Upon consideration of Defendants’ cross-motion for summary judgment, it is hereby

         ORDERED that the motion is GRANTED;

         FURTHER ORDERED that Plaintiff’s motion for summary judgment is DENIED; and

         FURTHER ORDERED that judgment is entered in favor of Defendants, and against

Plaintiff, on all claims raised in Plaintiff’s complaint.

         SO ORDERED.



Dated:
                                                RICHARD J. LEON
                                                United States District Judge
         Case 1:19-cv-03700-RJL Document 20-2 Filed 07/07/20 Page 2 of 2




       LOCAL RULE 7(k) LIST OF PERSONS ENTITLED TO BE NOTIFIED OF
                             ENTRY OF ORDER

       Pursuant to LCvR 7(k), the following persons are entitled to be notified of entry of the

foregoing proposed order:


Daniel Kearney
 daniel.kearney@wilmerhale.com
James David Barton
 James.Barton@wilmerhale.com
Kelly P. Dunbar
 kelly.dunbar@wilmerhale.com
Rebecca M. Lee
 rebecca.lee@wilmerhale.com
WILMER CUTLER PICKERING HALE & DORR LLP
1875 Pennsylvania Ave., NW
Suite 400E
Washington, DC 20006

Attorneys for Plaintiff


Kristin Bateman
 kristin.bateman@cfpb.gov
Julia Szybala
 julia.szybala@cfpb.gov
CONSUMER FINANCIAL PROTECTION BUREAU
1700 G Street, NW
Washington, DC 20552

Attorneys for Defendants
